Title: John Lynch to Thomas Jefferson, 25 December 1810
From: Lynch, John
To: Jefferson, Thomas


          
            
              Lynchburg the 25th of the 12th mo 1810
            
              at the request of one of our Woman Friends Anne Miflin, resideing in the City of Phillidelphia, who was on a religious Visit in this State and haveing a Concern that bore on her Mind respecting the Black Colonisation of the Black people on the Coast of Africa and that some plan Might be adopted for that purpose and for relief of this State, from so heavey a Burthen, (a like Concern lay on her Mind when in this State Near ten years ago), shee was very desireous when last here to have had an interview with thee on that subject, hearing that thou was expected up shortly, but as thou had not arived, she Communicated her prospects and Concern to me, which with a request that I would Lay the matter before thee in order to Know whether her plan would meet thy Approbation, I therefore undertake to give thee a Sketh Sketch of her Concern and proposition, but not by farr in so Weighty & expressive a Manner as she Could have done her self makeing Use of her own words as derected to me & I begin thus.
            “as we did not see Thomas Jefferson in the effort made, from his not haveing Arived at Bedford, I will repeat my request that thou will endeavour to have an interview with him on the propositions I laid before thee, and which I observed mett thy Cordial approbation, and when thou writes to thy son in Our City please to inform of his Centaments, and whether the late presedent would be willing to use his influence here and with the Government of France, from his Acquaintance there to insure the protection or forbearance from injury of such a Colloney or of Vessels immediatly engaged therein—an interest will be Made I expect to Obtain a like protection or Assureance from the Government of Great Britten—and thus if all would Unite in permitting it to be raised and Abide as an Alter to Benevolence would it not tend to Advance the Spiritt of reformation in the world and do Credit to the Nations thus promoteing it—  that the Benevolent Society now established in england for the purpose of Civilizeing the Affricans was sett on foot by  Granville Sharp one of its Active Members, and he was stimulated thereto, by a letter I wrote William Dilwin a Considerable time back requesting him to suggest the plan of such a society forming a Collony for the purpose eventually of promoteing the Civilization of the Affricans and receive subjects for such a Colony from this Country we paying the expence of their Conveyance and for six months provitions after being being there and they then to take the whole Charge thereof, which indeed would be much the heaviest part of the Burthen, would they be willing to adopt it,—which I shall emediatly write to Know, after my return home through William Dilwin, getting him to aply to his Friend Gr Sharp to Know—but whether he showd my former letter to him (as  James Pemberton supposed he emediatly would; and it Cherished or produced a simular Idea in him (G Sharp) I can not Tell say—but hearing within a year After of such a society being established for the promotion of civilization in Affrica, I did not Know but James Pempertons Idea was Verified— at the same time that I wrote to Wm Dilwin, I wrote also to a Member of Congress, at washington, requesting him to lay it before Thos Jefferson then President, but never hearing of the result—supposed he had not perhaps seen the expediencey of it, or Mentioned to the President president, he Can Tell whether it is New, and if disposed to embrace such a plan with a like energy with Granville Sharp, likely he may be Very Useful in it. I thought our southern people would more easily embrace such a plan then Collonizeing in Louisianna lest haveing been their Oppressors they Might be afraid of them as Natural enemies—however it Might not be so, but I believe it altogether likely if the people will not bow in Mercey and Give up Vollintarely part of their Interest—that possably many of them may pay for such a withholding by the forfiture of all and aroused from the Sleep of insensabillity as to truest interest by Terrible things in Righteousness”
            
            She has had an interview with Several of the leading Carrecters in this State on the Subject and apeared to have been Very desireous to have an interview with thee but failed as thou had not Arrived, thou will therefore be pleased after Considering the Subject Maturely & the Several matters herein Contained Give me thy Oppinion thereon if can find time and leasure to do so and leave it with thyStuart Stuard Burges Griffin if thou Should not return this way, as I may have the Oppertunety of transmitting thy Centaments to her &c
            
              I am With Great Esteem thy Friend &c
              
 John Lynch
            
            
              J:L—
          
          
            NB. as I presume it must be a Gradual work the sooner it is sett on foot the better, and believe if such a Measure was adopted that many would be willing to Give up their slaves that now hold them, and there are many at this time in our State that has already been emancipated so that best pollicy Seems to require it either on the Coast of Affrica or some where Else that may be deemed most proper and Convenient.
          
          
            the New Colony she alluded to I think is Called ‘Buliamy’
          
        